Exhibit 10.1

 

Executive Park West II

4720 Gettysburg Road

Mechanicsburg, PA 17055

 

Third Amendment to Lease Agreement

 

This Third Amendment is made as of this 19th day of September, 2016 by and
between Old Gettysburg Associates II, LP (“Landlord”), and Select Medical
Corporation (“Tenant”).

 

BACKGROUND:

 

A.            Landlord and Tenant are parties to that certain Office Lease
Agreement dated November 1, 2012 with an effective commencement date of
January 1, 2013 thereto (the “Master Lease”), pursuant to which Landlord leased
to Tenant, and Tenant leased from Landlord, approximately 28,048 rentable square
feet of space known as Suites 101, 102, 103, 104, 201A, 202, 301, 302/303, 304
and 401 in the building located at 4720 Gettysburg Road, Mechanicsburg,
Pennsylvania (the “4720 Building”).  All capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Master Lease.

 

B.            Landlord and Tenant entered into that certain First Amendment to
Lease Agreement dated February 24, 2016 with an effective commencement date of
April 1, 2016 thereto (the “First Amendment”), pursuant to which Landlord leased
to Tenant, and Tenant leased from Landlord, approximately 4,926 rentable square
feet of space known as Suite 203 in the 4720 Building.

 

C.            Landlord and Tenant entered into that certain Second Amendment to
Lease Agreement dated June 1, 2016 with an effective commencement date of
July 1, 2016 thereto (the “Second

 

--------------------------------------------------------------------------------


 

Amendment”), pursuant to which Landlord leased to Tenant, and Tenant leased from
Landlord, approximately 4,968 rentable square feet of space known as Suites
403/404 in the 4720 Building.  The Master Lease, as amended by the First
Amendment and the Second Amendment, is sometimes hereinafter referred to as the
“Lease”.

 

D.            Landlord and Tenant now desire to further amend the Lease as
hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and intending to be legally bound hereby, Landlord and Tenant agree as
follows:

 

Effective September 1, 2016 the following terms contained in the Master Lease
shall be amended as follows:

 

1.              Landlord and Tenant hereby agree that Tenant shall add to the
Master Lease and occupy an additional 232 RSF of space known as Suite 202A.

 

2.              The first month’s rent for this space will commence as of
September 1, 2016 and will expire on December 31, 2022.

 

3.              The rental rate for Suite 202A shall be the same as the rental
rate for the Master Lease.

 

4.              All of the terms and conditions of the Master Lease shall be
applicable to Suite 202A.

 

Effective November 1, 2016 the following terms contained in the Master Lease
shall be amended as follows:

 

--------------------------------------------------------------------------------


 

1.              Landlord and Tenant hereby agree that Tenant shall add to the
Master Lease and occupy an additional 3,207 RSF of space known as Suite 402.

 

2.              The first month’s rent for this space will commence as of
November 1, 2016 and will expire on December 31, 2022.

 

3.              The rental rate for Suite 402 shall be the same as the rental
rate for the Master Lease.

 

4.              All of the terms and conditions of the Master Lease shall be
applicable to Suite 402.

 

All other terms and conditions contained in the Lease and not amended hereby
remain in full force and effect.

 

Landlord and Tenant have caused this Third Amendment to be duly executed.

 

 

 

Landlord:  OLD GETTYSBURG ASSOCIATES II, LP

 

 

 

 

 

By:

/s/John M. Ortenzio

 

 

John M. Ortenzio, Manager of the

 

 

General Partner

 

 

 

 

 

Tenant:  SELECT MEDICAL CORPORATION

 

 

 

By:

/s/ Michael E. Tarvin

 

Name:

Michael E. Tarvin

 

Title:

Executive Vice President, General Counsel & Secretary

 

--------------------------------------------------------------------------------